Citation Nr: 0525822	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  O4-17 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a tumor, to include 
a thyroid tumor, as due to exposure to herbicides.

2.  Entitlement to service connection for right vocal cord 
paralysis secondary to tumor removal.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from April 1964 to January 
1967.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a May 2003 rating decision of the 
Lincoln, Nebraska Regional Office in (RO) of the Department 
of Veterans Affairs (VA) which, in pertinent part, denied 
entitlement to service connection for a tumor, to include a 
thyroid tumor, as due to exposure to herbicides, and denied 
service connection for right vocal cord paralysis secondary 
to removal of that tumor.  The veteran disagreed with that 
determination in August 2003, and, after a statement of the 
case (SOC) was issued in February 2004, the veteran submitted 
a timely substantive appeal in April 2004.  

In his April 2004 substantive appeal, the veteran requested a 
hearing before the Board by videoconference.  In June 2004, 
the veteran withdrew the request for a videoconference Board 
hearing, requesting that he be afforded a hearing before the 
RO hearing officer.  The veteran's withdrawal of his request 
for a videoconference hearing before the Board is valid, and 
appellate review may proceed.  38 C.F.R. § 20.702(e) (2004).


FINDINGS OF FACT

1.  The medical evidence establishes that a neurolemmoma of 
vagus nerve located in the cervical area of the veteran's 
neck, and a thyroid tumor, were non-malignant, and thus may 
not be presumed related to exposure to herbicides, and there 
is no probative medical evidence to establish service 
connection for either of those disorders on a direct basis or 
under a presumption applicable to chronic diseases.

2.  Since service connection cannot be granted for a 
neurolemmoma removed from the veteran's neck area, a grant of 
service connection is not warranted for vocal cord paralysis 
secondary to removal of that tumor.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a benign tumor in 
the neck area, diagnosed as a neurolemmoma of the vagus 
nerve, or for a benign tumor of the thyroid, including as due 
to exposure to herbicides, are not met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2005).

2.  The criteria for service connection for right vocal cord 
paralysis secondary to removal of a tumor, a neurolemmoma, 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.307, 3.309, 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that a tumor which was removed from his 
neck in June 1969, slightly more than two years after his 
service discharge, was incurred as a result of his exposure 
to herbicides.  The veteran also contends that a benign 
thyroid tumor removed in 1994 was incurred as a result of his 
exposure to herbicides in service.  The veteran seeks service 
connection for right vocal cord paralysis which occurred as a 
result of the surgical removal of a tumor from his neck.

Duty to assist and notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the veteran submitted his claim for service 
connection for a thyroid tumor and paralysis of a vocal cord 
in February 2003, and shortly thereafter, in March 2003, VA 
satisfied its duty to notify by means of a letter from the 
agency of original jurisdiction (AOJ) to the appellant that 
was issued prior to the initial AOJ decision in May 2003.  
The letter informed the veteran of the duty to assist him to 
develop evidence to substantiate the claim, and advised the 
veteran of what evidence was required to substantiate the 
claim, in a section which explained what the evidence must 
show to establish entitlement to service connection.  The 
letter also advised the veteran that, since a claim for 
service connection for a tumor was denied in 1987, new and 
material evidence was required, and the RO provided the 
veteran with the definition of "new" evidence and the 
definition of "material" evidence.  

The RO also advised the veteran of his and VA's respective 
duties for obtaining evidence.  The letter advised the 
veteran as to what actions had already been taken to develop 
the claims, and advised the veteran that, if VA examination 
was required in order to decide the case, VA examination 
would be scheduled.  The letter advised the veteran to tell 
VA about "any additional evidence or information" that the 
veteran wanted VA to attempt to obtain.  Thus, it is clear 
that the veteran was aware of the types of information and 
evidence required to substantiate his claim.  

The Board notes that the March 2003 letter did not 
specifically tell the claimant to give VA "any evidence" he 
had or that the thought might be available.  However, the 
Board finds that he was otherwise fully notified of the need 
to give to VA any evidence pertaining to the claim.  A 
February 2004 statement of the case (SOC) provided the 
veteran with the full text of 38 C.F.R. § 3.159, as revised 
to incorporate and implement the VCAA, including the 
provision which specifically advises a claimant that the 
claimant should provide any evidence in the claimant's 
possession which might pertain to the claim.  Moreover, the 
veteran was afforded the opportunity to provide testimony at 
an October 2004 personal hearing.  At that time, he indicated 
that there were no additional medical opinions available.

When considering the notification letter and the other 
documents provided to the veteran, including described above, 
as a whole, the Board finds that he was aware that it was 
ultimately his responsibility to submit or identify for VA 
any evidence pertaining to the claims, as shown by the 
medical statements submitted on his behalf.  

The duty to assist a claim has been met, as the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  He was given ample time to respond to the VCAA 
letter and to the notifications provided in the February 2004 
SOC and in the November 2004 supplemental statement of the 
case (SSOC).  There is no allegation from the veteran that he 
has any evidence in his possession that is needed for a full 
and fair adjudication of this claim.

The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
with appellate review of each claim on appeal. 

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The appellant has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was done in this 
case.  

With respect to VA's duty to assist, the VCAA also requires 
VA to make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" 
contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in 
Federal custody, and that VA will provide a medical 
examination and/or opinion when necessary to make a decision 
on the claim.  

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The appellant's service medical records 
were obtained.  The veteran has not referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  He specifically testified that there 
were no additional clinical records that would support his 
claim, and stated that he had not requested that any of the 
treating physicians provide an opinion as to whether his 
throat or thyroid tumors were related to his exposure to 
Agent Orange. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4)(i).  An examination or opinion is necessary if 
the evidence of record:  (A) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; (B) establishes that the 
claimant suffered an event, injury or disease in service; and 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Id.

The veteran was not afforded a medical examination, but one 
is not necessary in this case because, at a minimum, there is 
no competent evidence that the claimed conditions may be 
associated with his military service.  This is discussed in 
more detail below.  

In the circumstances of this case, additional efforts to 
assist or notify the appellant in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  Therefore, he is not prejudiced as 
a result of the Board proceeding to the merits of the claim.  

Criteria for service connection and for secondary service 
connection 

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
For certain chronic disorders, to include organic diseases of 
the nervous system, service connection may be granted if the 
disease becomes manifest to a compensable degree within the 
applicable presumptive period following the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  The claimed conditions are 
not subject to presumptive service connection.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish tonicity at the time.  If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

Also, a disability which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448. With respect to 
secondary service connection, an analysis similar to Hickson, 
supra, applies.  There must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 U.S.C.A. § 1116 or 38 C.F.R. § 
3.309(e), shall be presumed to have been exposed during such 
service to a herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  Diseases which may be 
presumed service connection if a veteran was exposed to a 
herbicide agent during active military service include 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
porphyria cutanea tarda, respiratory cancers, soft-tissue 
sarcomas, and prostate cancer, respiratory cancers, and 
malignant ganglioneuroma, among others. 

Facts and analysis, claim for service connection for tumors 
of the throat and thyroid

The veteran served in Vietnam, and may be presumed to have 
been exposed to herbicide agents.  The veteran's service 
medical records are devoid of evidence that a tumor of any 
type, to include a tumor in the neck or thyroid area was 
present in service.  In 1987, the veteran sought service 
connection, in pertinent part, for a tumor removed in 
1969,which the veteran claimed resulted from exposure to 
Agent Orange.  The veteran failed to report for examination, 
and the claim was denied.  

The veteran submitted a February 2003 medical statement from 
James M. Carraher, MD, who stated that the veteran was 
diagnosed with a tumor "in his throat" which was removed in 
1969, with the surgical removal of that tumor resulting in 
right vocal cord paralysis.  A thyroid tumor was removed in 
1994.  That tumor was benign.  Dr. Carraher provided an 
opinion that there was a "possibility" that these tumors 
were caused by Agent Orange.  Although Dr. Carraher indicated 
that there might be a "possibility" of a link between the 
veteran's exposure to Agent Orange and the later of a tumor 
in the throat or a thyroid tumor, such an equivocal 
statement, even by a medical care provider, is of little, if 
any, probative value.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992) (medical evidence which merely indicates that 
the alleged disorder "may or may not" exist or "may or may 
not" be related, is too speculative to establish such 
relationship).

In addition, Dr. Carraher's statement noted that the 
veteran's thyroid tumor was benign.  Since the statute and 
regulations which authorize presumptive service connection 
for certain disorders following exposure to herbicides do not 
include benign thyroid tumors among the disorder which may be 
presumed to be service-connected, this statement establishes 
that no presumption of service connection under 38 U.S.C.A. 
§ 1116 is applicable for the veteran's thyroid disorder.  

Private treatment records from the Lincoln Clinic establish 
that a swollen mass was noted in the veteran's right neck 
cervical area in late December 1968, when more than 23 months 
had elapsed following the veteran's service discharge.  The 
private treatment records establish that the mass, which was 
removed in 1969, was a benign tumor on the vagus nerve, 
diagnosed as a neurolemmoma.  

Dr. Carraher then provided a April 2004 statement indicating 
that, if the veteran's tumor was present in January 1968 (one 
year after the veteran's service discharge), the tumor would 
have been present prior to that time, because it would take 
"a while" for the tumor to grow.  The April 2004 statement 
is not probative to establish that the tumor was incurred 
during the veteran's service, or within the applicable 
presumptive period for a chronic disease, since there is no 
medical evidence that the tumor was present in January 1968, 
given that the tumor was first medically noted in December 
1968.  

Although the veteran may be presumed to have been exposed to 
herbicide agents because of his qualifying service in 
Vietnam, see 38 C.F.R. § 3.313(a), benign tumors are not 
included in the list of diseases subject to presumptive 
service connection in relation to herbicide exposure.  See 38 
C.F.R. § 3.309(e).  Moreover, the Secretary of VA (Secretary) 
has also determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See 59 Fed. 
Reg. 341-346 (1994); see also 61 Fed. Reg. 41,442-41,449 
(1996). 

The United States Court of Appeals for the Federal Circuit 
has held that a claimant is not precluded from establishing 
service connection with proof of direct causation.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey 
v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 1171 (1998).  However, the medical evidence of record is 
not probative to link the veteran's benign cervical area 
neurolemmoma of the vagus nerve or the benign thyroid tumor 
to herbicide exposure in service.  Accordingly, service 
connection is not warranted is not warranted for either tumor 
on the basis of incurrence in service, incurrence within a 
presumptive period following service, presumptive service 
connection for a disease associated with exposure to 
herbicides, or on a direct service connection basis under 
Combee, supra.  

The favorable evidence is not in equipoise with the 
unfavorable evidence under any of the four potential theories 
for service connection, and the provisions of 38 U.S.C.A. 
§ 5107(b) regarding reasonable doubt are not applicable.  As 
service connection is not warranted under any of the four 
potential legal bases for a grant of service connection, the 
claim for service connection for a benign tumor of the 
throat, diagnosed as a neurolemmoma of the vagus nerve, or 
for a tumor of the thyroid, must be denied.  

2.  Facts and analysis, claim for service connection for 
paralysis, vocal cord

The record establishes that right vocal cord paralysis was 
observed following a 1969 surgical removal of a neurolemmoma 
from the veteran's vagus nerve in the cervical region of the 
neck.  The medical evidence establishes that the vocal cord 
paralysis is due to the surgical removal of the tumor.  
However, since service connection has not been granted for 
the neurolemmoma of the vagus nerve, service connection for 
the secondary results of the surgical removal of the tumor is 
not authorized by the laws governing veterans' benefits.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  

The Board has considered whether service connection for vocal 
cord paralysis might be available under any other theory of 
legal entitlement, but is unable to find any legal theory 
which would support service connection for vocal cord 
paralysis.  As there is no evidence which is favorable to the 
claim, the evidence is not in equipoise, and the provisions 
of 38 U.S.C.A. § 5107(b) regarding resolution of reasonable 
doubt are not applicable.  The claim must be denied.  


ORDER

The appeal for service connection for a tumor, to include a 
benign neurolemmoma of the vagus nerve or a benign thyroid 
tumor, as due to exposure to herbicides, is denied.

The appeal for service connection for right vocal cord 
paralysis secondary to removal of a benign tumor, is denied.




	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


